Citation Nr: 1334670	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-46 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including as secondary to the service-connected bilateral knee chondromalacia patella with degenerative joint disease.

2.  Entitlement to a disability rating in excess of 30 percent for depression.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to September 1977. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a lumbar spine disorder.  The rating decision also denied the Veteran's claim for an increased rating for his depressive disorder.  The Veteran then perfected timely appeals of these claims.

The Veteran additionally initiated an appeal with respect to claims of entitlement to service connection for a right hip disorder, a left hip disorder, a hallux valgus deformity of the right first toe, metatarsalgia, a bilateral leg disorder, bilateral hearing loss, and tinnitus, and claims of entitlement to increased disability ratings for chondromalacia patella of the bilateral knees with degenerative joint disease, by filing a November 2008 Notice of Disagreement (NOD) with respect to the September 2008 rating decision that also considered these claims.  However, following the issuance of the November 2009 Statement of the Case (SOC), he specifically narrowed his appeal down to the issues currently listed on appeal herein in his November 2009 VA Form 9. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  A transcript of that hearing is of record.

In December 2012, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a lumbar spine disorder.  The Board then remanded the claims of entitlement to service connection for a lumbar spine disorder, on the merits, entitlement to a disability rating in excess of 30 percent for the service-connected depressive disorder, and entitlement to a TDIU, to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, a subsequent March 2013 rating decision granted the TDIU claim, effective October 19, 2007, the date of the Veteran's increased rating claim.  To date, the Veteran has not appealed the effective date assigned.  Therefore, that claim has been resolved and is not currently before the Board on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2012).  The service connection and increased rating claims were then returned to the Board following the completed remand development.

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder, to include degenerative joint disease of the lumbar spine, is not in any way directly or presumptively related to service, nor is it in any way related to any service-connected disability.

2.  Throughout the appeal, the Veteran's service-connected depression was manifested by, at worst, no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 




CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disorder, to include degenerative joint disease of the lumbar spine, was not incurred in or aggravated by service, nor may in-service occurrence be presumed.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.326(a) (2013).

2.  The criteria for a disability rating in excess of 30 percent for the service-connected depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the service connection claim, the Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in February 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  Accordingly, regarding the service connection claim, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding the increased rating claim, following the initial adjudication of the claim, a letter dated in December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

This action was accomplished by the December 2008 notice letter to the Veteran regarding his increased rating claim.  The December 2008 duty-to-assist letter was not provided before the initial RO adjudication of his claim.  However, after he was provided the letter, the claim was then readjudicated in the November 2009 SOC, and in the March 2011 and March 2013 Supplemental SOCs (SSOCs), based on any additional evidence received in response to that additional notice.  This is important to point out because if, as here, there was no VCAA notice provided prior to the initial adjudication of the claim, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his service connection and increased rating claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Here, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, Social Security Administration (SSA) disability benefits records, VA Vocational Rehabilitation records, and VA treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the service connection claim, the Veteran participated in VA examinations in August 2005 and February 2013, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Regarding the increased rating claim, the Veteran was provided with appropriate and pertinent VA examinations and medical opinions in March 2008 and February 2013.  These examination reports have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  Therefore, the examinations are adequate for rating purposes.  See Barr, 21 Vet. App. at 311.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The recent VA examination report is thorough and supported by the treatment records.  The examination is adequate upon which to base a decision.  See again Barr, 21 Vet. App. at 311.  

Given the foregoing, VA has substantially complied with the duty to obtain the requisite medical information to make a decision on the Veteran's claims.

Furthermore, the Veteran was afforded a Board hearing in August 2011.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 at 3 (Vet. App. Oct. 16, 2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

During the Board hearing, the VLJ specifically noted the issues as: "[E]ntitlement to service connection for a lumbar spine disability, to include as secondary to the [V]eteran's service connected right and left knee disabilities.  Entitlement to an increased rating in excess of 30 percent for depression."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Oregon Department of Veterans' Affairs.  Id.  The VLJ asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits (i.e., more severe symptoms for the depressive disorder and a nexus for the lumbar spine).  See Board hearing transcript, pages 14-16, 19-20.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  See Board hearing transcript, pages 14, 16, 19.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

There has been substantial compliance with the Board's December 2012 remand directives as well.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand included scheduling the Veteran for additional VA examinations, which he had in February 2013.  It also included obtaining the Veteran's recent VA treatment records and his Vocational Rehabilitation records, which were obtained and associated with the claims file.  Finally, the remand included readjudicating the claims, which was accomplished in the March 2013 Supplemental Statement of the Case (SSOC).  Thus, there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to the Veteran with the development of evidence is required.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed to have been incurred in service if they manifest to a compensable degree within one year following separation from such service.  This presumption, however, is rebuttable by affirmative evidence to the contrary or evidence to establish that an intercurrent injury or disease caused the disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.
In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example,  a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical disorder; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Since filing his service connection claim in December 2007, the Veteran was diagnosed with degenerative joint disease of the lumbar spine by the VA Medical Center (VAMC) in October 2008.  At the February 2013 VA examination, the Veteran was also diagnosed with a low back strain.  Accordingly, the Veteran's claim will be adjudicated based on the confirmed diagnoses of record.

Therefore, the determinative issue is whether the Veteran's current lumbar spine disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Here, the Veteran's STRs show that no spine injury was noted on the Veteran's November 1975 induction examination.  The Veteran's STRs show that he suffered a back contusion due to trauma and a spinal sprain with tenderness in July 1976.  Specifically, the Veteran reported that he fell from a pull-up bar and hit his back on a step.  He described being in mild pain.  The Veteran was treated for these symptoms on two occasions in July 1976.  He was diagnosed with a low back strain.  No further complaints of or treatment for his lumbar spine are documented in his STRs.  The Veteran did not have a military separation examination.  His active military service ended in September 1977.

Post-service, the first notation in the treatment records of the Veteran's lumbar spine disorder is at the November 1982 VA examination, in which the Veteran reported back pain from a recent motor vehicle accident.  The Veteran did not mention that his back pain had been present since his military service.  A diagnosis pertaining to the Veteran's lumbar spine was not provided.  The Veteran left the active military service in 1977 and did not mention or complain of symptoms until over five years later.  This intervening lapse of so years between his separation from the military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disorder).

At VA outpatient treatment visits in March 1985 and April 1985, the Veteran reported spasms in his back.  The Veteran described a motor vehicle accident and an on-the-job injury.  At his June 1985 VA examination, the Veteran also reported that his back was injured while working near a manhole on a light rail project for his employer.  The Veteran stated that a cable broke, and he was snapped back by a backing-up truck.  During these occasions, the Veteran did not mention that his back pain had been present since his military service, and a diagnosis pertaining to the lumbar spine was not provided.  

Since that time, the Veteran has continued to be treated for his back pain by the VAMC.

In connection with the Veteran's original claim for service connection for a lumbar spine disability, he was afforded a VA orthopedic examination in August 2005.  The examiner diagnosed the Veteran with a lumbar spine muscle strain.  However, the examiner did not provide an opinion with respect to whether the Veteran's lumbar spine disorder was incurred during his service or as a result of an in-service disease, event, or injury.

Accordingly, the Board remanded the issue in order for the Veteran to be afforded a new VA examination to obtain an adequate opinion regarding the nature and etiology of the Veteran's lumbar spine disorder.  In February 2013, the Veteran was afforded another VA spine examination.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that it is less likely than not that the Veteran's current lumbar spine disorder had its clinical onset during the Veteran's active military service or is related to any in-service disease, event, or injury, including the incident noted in his STRs where he suffered a back contusion due to trauma.  The examiner reasoned that the Veteran's STRs are negative for back problems when he left the military.  The examiner indicated that the Veteran's history is not consistent with continued back pain from the time he left the military until today.  The examiner pointed out that the Veteran worked manual labor when he left the military and did not complain of back problems.  The examiner noted that the Veteran stated that his back did not really start to bother him until almost three decades after he left the military.  Therefore, the examiner provided a negative medical nexus opinion.

Thus, the February 2013 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  He also provided an alternate etiology for the Veteran's current lumbar spine disorder - namely, his post-service manual labor employment.  There is no medical evidence to the contrary of this opinion.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is not warranted.

The Board notes that the Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from November 1982, over five years after the Veteran's military separation in September 1977.  Furthermore, the record documents a post-service motor vehicle accident and an on-the-job injury, both of which the Veteran reports, in VAMC treatment records and in VA examinations, caused his back pain.  These post-service injuries demonstrate that the Veteran has not had continuous back complaints since his in-service injury; instead, there are superseding causes.  Further, the STRs do not show that the Veteran developed a chronic lumbar spine disorder during his active military service.  The STRs contain only two complaints pertaining to back pain during the Veteran's almost two years in the active military service.  Further, following the back complaints in July 1976, the STRs do not contain any further complaints of or treatment for the back.  There is no evidence in the STRs to suggest that his back contusion did not resolve prior to his military discharge in September 1977.  Further, when the Veteran was first treated post-service in November 1982, he did not indicate that his back pain had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for degenerative joint disease of the lumbar spine.  As stated above, the earliest post-service medical treatment records are dated from 1982, and the Veteran was separated from the active duty in 1977.  No diagnosis of degenerative joint disease of the lumbar spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his back during his active military service, which resulted in his current lumbar spine disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the lumbar spine disorder to be credible, since his STRs only contain two complaints pertaining to back pain in July 1976 and do not contain any further complaints for the remaining year and a half of his active military service.  Further, the Veteran first sought treatment for his back in 1982, more than five years after his separation from the active duty.  At that time, he did not state that his back pain had been present since his active military service; instead, the Veteran described a recent motor vehicle accident that had caused his back pain.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be not credible because they are inconsistent with the evidence of record, which fails to show a chronic back injury during his active military service, which fails to show a lumbar spine disorder until over five years after his separation from the active duty in 1977, which contains post-service superseding injuries, and which contains only negative nexus opinions.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his lumbar spine symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a lumbar spine disorder, on a direct or presumptive basis.

The Veteran also seeks service connection for a lumbar spine disorder, as secondary to his already service-connected bilateral knee chondromalacia patella with degenerative joint disease.
  
In this regard, the Veteran was afforded a VA orthopedic examination in August 2005.  The examiner diagnosed a lumbar spine muscle strain and provided the opinion that this disorder is less likely as not directly caused by his service-connected problems.  Unfortunately, the examiner did not provide an opinion with respect to whether the Veteran's lumbar spine disorder was aggravated by his service-connected bilateral knee disabilities.  Accordingly, the Board remanded the issue for another VA examination and medical opinion to be obtained.

In February 2013, following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that it is less likely as not that the Veteran's current lumbar spine disorder is proximately due to, the result of (caused by), or chronically aggravated (permanently made worse) by his service-connected bilateral knee chondromalacia patella with degenerative joint disease.  The examiner reasoned that the Veteran does not have severe degenerative joint disease or deformity across his knees that can scientifically cause his back problem.  The examiner indicated that low back strains are very common, especially in people who perform mostly manual labor work.  The examiner noted that the Veteran was employed in manual labor following his active military service.  The examiner also stated that the Veteran may have flare-ups of pain in his back at the same time that his knees flare-up, but the examiner reported that this does not imply that the knee flare-ups aggravate the back beyond the natural progression.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

The Board notes that although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, secondary service connection, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons are not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his lumbar spine disorder to his service-connected bilateral knee disabilities have been presented.  The VA examiners considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current lumbar spine disorder was not related to his service-connected bilateral knee disabilities.  Thus, as previously stated, the only medical evidence of record is against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease of the lumbar spine, and to include as secondary to the service-connected bilateral knee chondromalacia patella with degenerative joint disease, is not warranted.



Increased Rating

The Veteran contends that his service-connected depressive disorder is more disabling than currently evaluated. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate Diagnostic Codes (DCs) identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of September 2005 granted service connection for the Veteran's depressive disorder.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's depressive disorder is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9434, which refers to the General Rating Formula for Mental Disorders.

Under DC 9434, a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned under DC 9434 when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding Veterans' psychiatric disabilities.  

Here, during the course of the appeal, the Veteran was afforded two VA psychiatric examinations.

In March 2008, the Veteran was afforded a VA psychiatric examination.  At the examination, the Veteran reported that he was married, resided with his wife, and described his symptoms as significant.  He described limited social contact and sleep problems due to his significant pain.  However, the Veteran reported a good relationship with his wife and his son.  He reportedly experienced feelings of worthlessness and irritability.  Following a physical examination of the Veteran and a review of the claims file, the examiner determined that the Veteran's affect was mildly irritable and his mood appeared dysthymic.  His cognitive functioning was grossly intact.  The examiner stated that the Veteran complained of concentration and memory difficulties in excess of the observed impairment.  The Veteran had no difficulty recalling personal details throughout the interview.  No signs of psychosis were noted.  In sum, the VA examiner assigned a GAF score of 60 and characterized the Veteran's depressive disorder as "mild to moderate."

During his August 2012 Board hearing, the Veteran testified to experiencing more depression since his March 2008 VA examination.  The Veteran also testified to experiencing symptoms of sleep problems, concentration problems, and avoidance of social settings and stressful situations.  He stated that he was recently divorced.  Accordingly, based on this testimony, the Board remanded the Veteran's claim for another, more recent VA psychiatric examination.

In February 2013, in accordance with the Board's remand, the Veteran was afforded another VA psychiatric examination.  At the examination, the Veteran described mild to moderate ongoing symptoms of depression with irritability as his main symptom.  The Veteran stated that his irritability and sleep were helped by his prescribed medications.  The Veteran indicated that he currently resided with a roommate, with whom he had a good relationship.  He stated that they play games or go to the park periodically.  The Veteran also described having regular contact with his other friends.  The Veteran was not currently dating, but was in a relationship about a year ago.  The Veteran stated that he was not currently working due to his knee and foot pain.  

Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner found that the Veteran would experience mild to moderate occupational impairment related to depression and mild attention problems related to depression.  The examiner also pointed out that the Veteran would, at times, withdraw from social contact due to his depression.  The examiner determined that the Veteran had moderate difficulties with attention and memory at the examination.  His affect was mildly agitated and his mood was mildly irritable.  At the examination, the examiner determined that the Veteran's depressive disorder was manifested by the following symptoms: depressed mood; chronic sleep impairment; mild memory loss; and, disturbances of motivation and mood.  The examiner determined that the Veteran was not unemployable solely based on depression.  The examiner noted that the Veteran showed mild attention problems, but found that these problems would not preclude him from working.  The examiner also pointed out that the Veteran was relatively active socially and engaged in activities.  The examiner assigned a GAF score of 61.  In summary, the examiner found that the Veteran's service-connected depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation - i.e., the requirements for the 30 percent rating.  38 C.F.R. § 4.71a, DC 9434.

The remaining VA treatment records contained in the claims file and in the Virtual VA paperless claims file, and the Veteran's Vocational Rehabilitation records, do not provide evidence contrary to that described above.

Therefore, in applying the aforementioned law to the facts of the case, the Board finds that the evidence is against assigning a disability rating greater than 30 percent for the Veteran's service-connected depressive disorder.  This disability does not meet the criteria for the next higher, 50 percent, evaluation.  As noted above, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms; however, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability.  The evidence shows that the Veteran's service-connected depressive disorder has been mildly to moderately disabling throughout the appeal period.  

In this regard, the March 2008 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's depressive disorder was manifested by mild to moderate symptoms.  Similarly, the February 2013 VA examiner, following a physical examination of the Veteran and a review of the claims file, found that the Veteran's service-connected depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation - i.e., the requirements for the 30 percent rating.  38 C.F.R. § 4.71a, DC 9434.  The February 2013 examiner also found that the Veteran experienced mild to moderate occupational impairment related to depression due to mild attention problems related to depression.  The remaining VA treatment records contained in the claims file and in the Virtual VA paperless claims file, and the Veteran's Vocational Rehabilitation records, do not provide evidence contrary to that described above.

Most importantly, the Veteran's depressive disorder does not display the following enumerated symptoms for the 50 percent rating, to include:  circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; and, impaired abstract thinking.  38 C.F.R. § 4.71a, DC 9434.  These symptoms were not noted at the VA examinations or in the VA treatment records.  Further, while the Veteran has difficulties with attention and is at times agitated and irritable, the objective evidence shows that his resulting impairment is no more than mild to moderate.

The Board notes that in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the Rating Schedule "are not intended to constitute an exhaustive list, but rather are to serve as example of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan, 16 Vet. App. at 442.  The Court also held in Mauerhan that "the evidence considered in determining the level of impairment under [section] 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment."  Id., at 443.

Similarly, in a recent decision, the Federal Circuit focused on this language from the rating criteria for mental health disabilities: "[o]ccupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood" - the criteria for the 70 percent rating.  38 C.F.R. § 4.130, DC 9411.  The Federal Circuit held that:

[I]n the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Therefore, to the extent that the Veterans Court implied that the listed "areas" were irrelevant to the 70 percent disability determination, this was error.  Although the [V]eteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the [V]eteran's level of impairment in "most areas." (emphasis added)

At the end of this opinion, the Federal Circuit stated that, "Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  This language can be applied to all psychiatric disorders considered under the General Rating Formula for Mental Disorders.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

In this regard, the Board notes that the evidence of record shows that the Veteran's service-connected depressive disorder is mild to moderate in its intensity.  The Veteran's service-connected depressive disorder also is not manifested by symptoms similar in severity, frequency, or duration, to those enumerated in the 50 percent disability rating.  These findings are supported by a review of the Veteran's GAF scores obtained during the pendency of this appeal, which demonstrate that his service-connected depressive disorder is manifested by mild to moderate symptoms.  Throughout his appeal, the Veteran's GAF scores have ranged from 60 to 65.  As previously stated, a score of 51 to 60 is defined as indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Thus, the Board finds that the Veteran's depressive disorder has been mild to moderate in severity throughout the entire appeal and this level of severity is supported by the GAF scores of record.  This finding also is supported by the opinions provided in March 2008 and February 2013 by different VA examiners, both of whom found the Veteran's depressive disorder to be indicative of mild to moderate symptoms.  The evidence of record does not show that the Veteran's depressive disorder has been manifested by moderately severe to severe symptoms in order to warrant a higher disability rating.  Thus, the Veteran's overall disability picture as reflected in the competent evidence of record suggests that his service-connected depressive disorder has been no more than moderately disabling throughout the appeal.  38 C.F.R. § 4.130, DC 9434.

Based on the aforementioned finding (i.e., that the Veteran does not display the enumerated symptoms for the 50 percent rating, or symptoms of similar severity, frequency, and duration), the Board need not continue, as explained by the Federal Circuit in Vazquez-Claudio, to discuss whether the symptoms displayed by the Veteran result in "occupational and social impairment with reduced reliability and productivity."  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).  As noted by the Federal Circuit, "a [V]eteran whose symptoms correspond exactly to a 30 percent rating disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id.  The Federal Circuit found that the "disability rating regulation contemplates initial assessment of the symptoms displayed by the [V]eteran, and if they are of the kind enumerated in the regulation, an assessment of whether these symptoms result in occupational and social impairment with deficiencies in most areas."  Id. (emphasis added).  For the reasons discussed above, the Board does not find that the Veteran displays the enumerated symptoms for the 50 percent rating, or symptoms of similar severity, frequency, and duration.  Thus, in accordance with the Federal Circuit's recent decision in Vazquez-Claudio, the Board's analysis must end.  Accordingly, the Board finds that the evidence of record supports does not support assigning a disability rating greater than 30 percent for the Veteran's service-connected depressive disorder.

The Board notes that in adjudicating a claim the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as depression, and he is credible in this regard.  See Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the medical examinations which evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than in the Veteran's lay statements.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected depressive disorder more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

In sum, the evidence weighs against the assignment of a disability rating in excess of 30 percent for the service-connected depressive disorder at any time during the appeal period, and it is not in equipoise.  The claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49. 

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2012), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating of 30 percent for the Veteran's depressive disorder fully addresses his symptoms, which include mainly depression, frightening dreams, mild memory loss, and mood changes, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  The evidence of record does not establish that his depressive disorder prevents him from being employed or requires frequent hospitalizations.  Throughout the appeal period, the Veteran was not hospitalized for his depressive disorder.  Further, although the Veteran is currently unemployed, the February 2013 VA examination determined that the Veteran is not unemployable due solely to his depression.  The examiner found that the Veteran would have mild to moderate occupational impairment related to his service-connected depressive disorder, but would not be unable to work due to his depressive disorder.  There are no contrary medical opinions of record.  Thus, there is no evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease of the lumbar spine is denied.

Entitlement to a disability rating greater than 30 percent for the depressive disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


